Name: Decision No 507/2001/EC of the European Parliament and of the Council of 12 March 2001 concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  European construction;  economic analysis;  communications
 Date Published: 2001-03-16

 Avis juridique important|32001D0507Decision No 507/2001/EC of the European Parliament and of the Council of 12 March 2001 concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom) Official Journal L 076 , 16/03/2001 P. 0001 - 0004Decision No 507/2001/EC of the European Parliament and of the Councilof 12 March 2001concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) The actions implemented pursuant to Council Decision 96/715/EC of 9 December 1996 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)(3) have made it possible to improve considerably the quality of intra-Community statistics.(2) Statistics for foreign trade and for trade within the Community are entering a new phase of development, characterised by growing and increasingly demanding user need for information.(3) It is necessary to meet the urgent need of the Economic and Monetary Union by the rapid provision of reliable and accurate macroeconomic statistics.(4) The modernisation of the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries should be a driving force in the development of these statistics.(5) Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States(4) (Intrastat) and Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries(5) provide for increased use of automatic processing and electronic data transmission.(6) Simplification of the Intrastat system was a pilot project in the SLIM ("Simpler Legislation for the Internal Market") initiative launched in 1996; the measures for reducing the workload on statistical information providers, in particular SMEs, which have been approved by the European Parliament and the Council, should be continued.(7) The objectives of this Decision are adequate and compatible with those of Decisions No 1719/1999/EC(6) and No 1720/1999/EC(7) of the European Parliament and the Council on trans-European networks for the electronic interchange of data between administrations (IDA); account should also be taken of IDA decisions, in particular Article 11 of Decision No 1719/1999/EC, in implementing this Decision.(8) An ex-ante evaluation has been performed in accordance with the financial management rules, in order to focus the programme on the need for effectiveness in achieving the objectives and to incorporate budgetary constraints from the design phase of the programme onwards.(9) Since the objectives of the proposed action, namely the development and modernisation of the trans-European network for the collection, processing and dissemination of intra- and extra-Community trade statistics, cannot be sufficiently achieved by the Member States and can therefore, by reason of their scale, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives.(10) Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics(8) provides the regulatory framework for the provisions of this Decision, particularly those relating to access to administrative data sources, statistical confidentiality and the principle of cost-effectiveness.(11) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9).(12) This Decision establishes a financial framework for the entire duration of the programme which is to be the principal point of reference for the budgetary authority, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(10),HAVE ADOPTED THIS DECISION:Article 1Field of application and general objectives1. The measures provided for by this Decision relate to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries.2. The general objectives are as follows:(a) to encourage the organisation of the network referred to in paragraph 1 in the most modern, rational and effective manner possible and to adopt measures necessary for improving and harmonising the methods used, in order to produce statistics which:- are more reliable and less expensive for the information providers and administrations, and become available more quickly;- better satisfy the existing and future expectations of users;(b) further to develop existing computer tools for the collection, production, transmission and dissemination of statistical data, taking into account the latest technological advances and seeking to optimise cost-effectiveness.Article 2Actions1. To achieve the objectives referred to in Article 1, a set of actions (known as the "Edicom" programme) shall be implemented for:(a) the development of the network referred to in Article 1(1) in order to:- produce statistical information which is of better quality, less costly and available more quickly, in order to satisfy the requirements of Community policies;- produce statistical information that is relevant and appropriate to the new needs of users within the framework of Economic and Monetary Union and the changing international economic environment;- incorporate statistics on the trading of goods more effectively into the general statistical system at Community and international level and adapt them to changes in the administrative environment;- improve the service offered to administrations, suppliers and users of information, by providing them with all the available statistics and metadata relating to the trading of goods;(b) the development and promotion of tools for collecting information on the trading of goods, by taking into account the latest technological advances in order to improve the functions available to information providers.The specific conditions in which these actions are implemented are set out in Annex I. The indicative breakdown for the entire period is set out in percentages in Annex II.2. The procedures for implementing the actions referred to in paragraph 1 shall be adopted in accordance with the procedure provided for in Article 4(2).Article 3Annual work programme and management of expenditure1. In accordance with the procedure provided for in Article 4(2), the Commission shall approve the annual work programme, including the allocation of annual budget expenditure under this Decision.2. The Commission shall inform the Statistical Programme Committee of the European Communities, set up by Decision 89/382/EEC, Euratom(11), of the annual work programme.Article 4Procedure1. The Commission shall be assisted by the Committee on statistics relating to the trading of goods between Member States, set up by Regulation (EEC) No 3330/91, and the Committee on statistics relating to the trading of goods with non-member countries, set up by Regulation (EC) No 1172/95, for matters coming under their respective responsibility.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committees shall adopt their rules of procedure.Article 5Evaluation1. The Commission shall, in cooperation with the Member States, regularly review the actions financed under this Decision, in order to ascertain whether the stated objectives have been attained and to provide guidelines for improving the effectiveness of future actions. The Commission shall submit to the Committees referred to in Article 4(1) a summary of the evaluations made, which may if necessary be examined by the latter. The evaluation reports shall be available on request to the Member States.2. By the end of December 2003, the Commission shall submit to the European Parliament and the Council a mid-term report of the activities financed under the new programme so as to enable, if appropriate, a review of the actions implemented under this Decision to be carried out.At the end of the period of five years referred to in the second subparagraph of Article 7, the Commission shall submit to the European Parliament and the Council a report on the implementation of this Decision, accompanied, if appropriate, by proposals for new actions.This report shall seek to assess, in the light of the expenditure incurred by the Community, the benefits of the actions accruing to the Community, the Member States and providers and users of statistical information, to identify areas for potential improvement and to verify synergy with other Community activities, particularly in the field of trans-European telecommunications networks and technological development programmes.3. The Commission shall take any other measure necessary to verify that the financed actions are carried out properly and in compliance with the provisions of this Decision.Article 6Financial aspectsThe financial framework for implementation of the Community action described in this Decision for the period 2001-2005 is fixed at EUR 51,2 million. An indicative breakdown, by category of actions referred to in Article 2, is shown in Annex II.The annual appropriations shall be authorised by the budgetary authority, within the limits of the financial perspective.The financial resources provided for under this Decision shall not be allocated to actions which benefit from other sources of Community funding.Article 7Entry into force and validityThis Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.This Decision shall be valid for a period of five years as from its entry into force.Article 8AddresseesThis Decision is addressed to the Member States.Done at Brussels, 12 March 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentL. Pagrotsky(1) OJ C 337 E, 28.11.2000, p. 246.(2) Opinion of the European Parliament of 30 November 2000 (not yet published in the Official Journal) and Council Decision of 12 February 2001.(3) OJ L 327, 18.12.1996, p. 34.(4) OJ L 316, 16.11.1991, p. 1. Regulation as last amended by Regulation (EC) No 1624/2000 (OJ L 187, 26.7.2000, p. 1).(5) OJ L 118, 25.5.1995, p. 10. Regulation as last amended by Regulation (EC) No 374/98 (OJ L 48, 19.2.1998, p. 6).(6) OJ L 203, 3.8.1999, p. 1.(7) OJ L 203, 3.8.1999, p. 9.(8) OJ L 52, 22.2.1997, p. 1.(9) OJ L 184, 17.7.1999, p. 23.(10) OJ C 172, 18.6.1999, p. 1.(11) OJ L 181, 28.6.1989, p. 47.ANNEX ISpecific conditions for implementation of the actions referred to in Article 21. Implementation of the actions referred to in Article 2 shall:(a) take into account the need for continuity of existing computer tools, the usefulness of which is acknowledged with respect to the objectives referred to in Article 1, without jeopardising competition with the private sector in the field of business services;(b) take into account the satisfactory results of other relevant activities of the Community, particularly in the field of trans-European telecommunication networks and Community research and technological development programmes; account will also be taken of the obligations arising under Article 11 of Decision No 1719/1999/EC;(c) refer to existing European standards and the specifications accessible to the public, such as the Internet open standards, so as to guarantee a high degree of interoperability of national and Community systems within and between the administrative sectors and with the private sector.2. The actions provided for in Article 2 shall first be the subject, in the context of the annual work programme, of:(a) a description of their objectives, scope, justification and the likely costs and benefits;(b) a description of the functions and technical approach;(c) a detailed implementation plan which describes in particular each task and the order in which the tasks are to be performed.3. Implementation of the annual work programme will require technical and administrative assistance and support measures; appropriations allocated for this purpose will not exceed 7 % of total appropriations.ANNEX IIIndicative breakdown, by category of Edicom actions, in accordance with Article 2, for 2001 to 2005>TABLE>